2
3
4

se 2:19-cv-03854-JS-SIL Document 24 Filed 12/02/19 Page 2 of 3 PagelD #: 131 |

Berwin Cohen (FBN:BC0579)
berwin@wolfferscohen.com
Lorenz Wolffers (FBN:LW6950)
lorenz@wolfferscohen.com
Wolffers Cohen & Edderai LLP
325 W. 38" Street, Suite 1502
New York, NY 10952

5 || P: 646-807-8543 F: 646-619-4358

eo fo NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
BETTER MORNINGS, LLC and ISLAND Case No.: 2:19-cv-03854
BREEZE, LLC
STIPULATION
Plaintiffs,

“ ORDER

JOSEPH NILSEN and DIGITAL
CHECKMATE, INC.

Defendants.

 

 

IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs Better Mornings,
LLC and Island Breeze, LLC (“Plaintiffs”) and Defendants Joseph Nilsen and Digital
Checkmate, Inc. (“Defendants”), through their respective attorneys, that Defendants’ time
to file their Motion to Dismiss be extended to the 17th day of January, 2020. This extension
is agreed in order to facilitate settlement discussions between the parties.

IT IS FURTHER STIPULATED AND AGREED that Plaintiffs’ time to file its response to
the same be and hereby is extended to the 19th day of February, 2020, and that Defendants’
time to file its reply to that response be extended to the 4" day of March, 2020.

IT IS FURTHER STIPULATED AND AGREED that this stipulation may be executed in
counterparts and that a facsimile or electronic signature shall have the same binding effect

on all parties hereto as an original signature.

-l-
STIPULATION

 

 
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0...

lof 1

Ci

& Ww wb

Oo Oo SJ BD WN

10
1
12
13
14
15
16
17
18
19
20
21

DATED: December 2, 2019

The partes’ leHer motion

 

 

22
23
24
25
26

Tir an exdension of rhe
onithny schedule Cb.€. 24) is
GRANTED. The Court adopts

the parties
conedrle proposed brichng

https://jenie.ao.den/nyed-ecf/doc 1/123 116145820?caseid=435293...

se 2:19-cv-03854-JS-SIL Document 24 Filed 12/02/19 Page 3 of 3 PagelD #:

/s/ Berwin Cohen

Berwin Cohen

Wolffers Cohen & Edderai, LLP
325 W. 38" Street, Suite 1502
New York, NY
berwin@wolfferscohen.com

/s/ Samuel L. Butt

Samuel L. Butt

Schlam Stone & Dolan LLP
26 Broadway

New York, NY 10004
sbutt@schlamstone.com

 

SO ORDERED:
14 | JOANNA SEXBERT

' Joanna Seybert, USDJ
Dated: c, 4,20!
Central Islip, NY

 

 

 

12/3/2019, 9:22 AM
